Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of January 8, 2018 and
is effective as of July 1, 2018 (the “Effective Date”), by and among Domino’s
Pizza, Inc., a Delaware corporation (the “Company”) and Domino’s Pizza LLC, a
Michigan limited liability company (“DPLLC” or the “Principal Subsidiary”), on
the one hand, and Russell J. Weiner (the “Executive”), on the other hand.

RECITALS

 

  1. The Executive has experience and expertise required by the Company and its
Affiliates.

 

  2. Subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Chief Operating Officer and
President of the Americas, and the Executive wishes to accept such employment.

AGREEMENT

NOW, THEREFORE, for valid consideration received, the parties agree as follows:

 

  1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company offers and the Executive accepts employment hereunder
effective as of the Effective Date.

 

  2. Term. This Agreement shall commence on the Effective Date and shall remain
in effect for an indefinite time until terminated by either party as set forth
in Section 5 hereof (the term of this Agreement, the “Term”).

 

  3. Capacity and Performance.

3.1 Offices. During the Term, the Executive shall serve the Company as its Chief
Operating Officer and President of the Americas. The Executive shall have such
other powers, duties and responsibilities consistent with the Executive’s
position as Chief Operating Officer and President of the Americas as may from
time to time be prescribed by the Chief Executive Officer of the Company (the
“CEO”).

3.2 Performance. During the Term, the Executive shall be employed by the Company
on a full-time basis and shall perform and discharge, faithfully, diligently and
to the best of his ability, his duties and responsibilities hereunder. During
the Term, the Executive shall devote his full business time exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional,



--------------------------------------------------------------------------------

governmental, political, charitable or academic position during the Term, except
for such directorships or other positions which he currently holds and has
disclosed to the CEO on Exhibit A hereof and except as otherwise may be approved
in advance by the CEO.

 

  4. Compensation and Benefits. During the Term, as compensation for all
services performed by the Executive under this Agreement and subject to
performance of the Executive’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise, the Executive shall receive
the following:

4.1 Base Salary. During the Term, the Company shall pay the Executive a base
salary at the rate of Seven Hundred Twenty-Five Thousand Dollars ($725,000) per
year, payable in accordance with the payroll practices of the Company for its
executives and subject to such increases as the Board of Directors of the
Company or the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of the Company (the “Board”) in its sole discretion may
determine from time to time (the “Base Salary.

4.2 Bonus Compensation. During the Term, the Executive shall participate in the
Company’s Senior Executive Annual Incentive Plan or such other annual bonus plan
maintained by the Company for its executives, as it may be amended from time to
time pursuant to the terms thereof (the “Plan”) and shall be eligible for annual
bonus awards thereunder (each annual bonus award, a “Bonus”). For purposes of
the Plan, the Executive shall be eligible for a Bonus, and the Executive’s
target Bonus opportunity shall be one hundred fifty percent (150%) of the Base
Salary. Whenever any Bonus payable to the Executive is stated in this Agreement
to be prorated for any period of service less than a full year, such Bonus shall
be prorated by multiplying (x) the amount of the Bonus actually earned and
payable for the applicable fiscal year in accordance with this Sub-Section 4.2
by (y) a fraction, the denominator of which shall be 365 and the numerator of
which shall be the number of days during the applicable fiscal year for which
the Executive was employed by the Company as its Chief Operating Officer and
President of the Americas. The Executive agrees and understands that any
prorated Bonus payments will be made only after determination of the achievement
of the applicable Performance Measures (as defined in the Plan or other
performance objectives associated with the Bonus) by the Board or the
Compensation Committee in accordance with the terms of the Plan. Any
compensation paid to the Executive as a Bonus shall be in addition to the Base
Salary.

4.3 Equity and Other Incentive Compensation Awards. During the Term, the
Executive shall be eligible for stock and other incentive compensation awards
under the Company’s 2004 Equity Incentive Plan, as it may be amended from time
to time (the “Stock Plan”). Without limiting the generality of the foregoing,
(i) as soon as reasonably practicable following the Effective Date, the Company
shall grant the Executive a one-time award of restricted stock pursuant to the
Stock Plan

 

-2-



--------------------------------------------------------------------------------

and a restricted stock award agreement substantially in the form attached hereto
as Exhibit B, with a grant date value of approximately Three Million Two Hundred
Seventy-Five Thousand Dollars ($3,275,000) (with the number of shares of
restricted stock determined based on the closing price of a share of the
Company’s common stock on the Effective Date) and (ii) the Executive shall be
eligible to receive an annual grant of equity awards for fiscal year 2018 at the
time that the Compensation Committee approves annual equity awards for
executives of the Company generally, subject to the Executive’s continued
employment on such date, with such annual grant of equity awards to have a
target value equal to 200% of the Executive’s Effective Date Base Salary, to be
granted under the Stock Plan and evidenced by award agreements approved by the
Compensation Committee and to have such terms and conditions to be determined by
the Compensation Committee, including the form or forms of the equity awards to
be so granted.

4.4 Paid Time Off (PTO). During the Term, the Executive shall be entitled to
accrue four (4) weeks of vacation per calendar year, to be taken at such times
and intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. The Executive may not accumulate or carry over
from one (1) calendar year to another any unused, accrued vacation time. The
Executive shall not be entitled to compensation for vacation time not taken. In
addition, the Executive shall be entitled to five (5) days of emergency/medical
PTO per calendar year.

4.5 Other Benefits. During the Term and subject to any contribution therefor
generally required of executives of the Company or the Principal Subsidiary, as
applicable, the Executive shall be entitled to participate in all employee
benefit plans, including without limitation any 401(k) plan, from time to time
adopted by the Board and in effect for executives of the Company or the
Principal Subsidiary, as applicable, generally (except to the extent such plans
are in a category of benefit otherwise provided the Executive hereunder). Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company or the Principal
Subsidiary, as applicable, and (iii) applicable law. Each of the Company and the
Principal Subsidiary may alter, modify, add to or delete any aspects of its
employee benefit plans at any time as the Board, in its sole judgment,
determines to be appropriate.

4.6 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel and dues for industry-related association memberships, incurred
or paid by the Executive in the performance of his duties and responsibilities
hereunder, subject to (i) any expense policy of the Company set by the Board
from time to time, other than with respect to first class air travel, including
without limitation any portion thereof intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and other
guidance thereunder (“Section 409A”), and (ii) such reasonable substantiation
and documentation requirements as may be specified by the Board or the CEO from
time to time.

 

-3-



--------------------------------------------------------------------------------

4.7 Airline Clubs. Upon receiving the prior written approval of the CEO
authorizing the Executive to join a particular airline club, the Company shall
pay or reimburse the Executive for dues for not less than two (2) nor more than
four (4) airline clubs, provided that such club memberships serve a direct
business purpose and subject to such reasonable substantiation and documentation
requirements as to cost and purpose as may be specified by the Company from time
to time.

4.8 Aircraft Use. During the Term, the Executive will be eligible to use the
Company’s aircraft for business travel in the course of his duties and
responsibilities hereunder at the discretion of the CEO.

4.9 Physicals. During the Term, the Company shall annually pay for or reimburse
the Executive for the cost of a physical examination and health evaluation
performed by a licensed medical doctor, subject to such reasonable
substantiation and documentation requirements as to cost as may be specified by
the Board or the Company from time to time.

4.10 D&O Insurance. The Company shall provide the Executive with directors and
officers insurance and personal liability protection described on Exhibit C.

4.11 Legal Fees. The Company shall pay or reimburse the Executive for his
reasonable legal fees and expenses incurred in connection with the review of
this Agreement and other agreements referred to herein in an aggregate amount
not to exceed Ten Thousand Dollars ($10,000). The Executive shall submit
reasonable substantiation to the Company no later than sixty (60) days after
such fees and expenses are incurred and such payment or reimbursement shall
occur as soon as reasonably practicable following such submission and in no
event later than the last day of the calendar year following the calendar year
in which such fees and expense were incurred.

 

  5. Termination of Employment and Severance Benefits. The Executive’s
employment hereunder shall continue until terminated under the circumstances
described in this Section 5. All references herein to termination of employment,
separation from service and similar or correlative terms, insofar as they are
relevant to the payment of any benefit that could constitute nonqualified
deferred compensation subject to Section 409A, shall be construed to require a
“separation from service” within the meaning of Section 409A (after giving
effect to the presumptions contained therein), and the Company and the Executive
shall use reasonable efforts to take all steps necessary (including with regard
to any post-termination services by the Executive) to ensure that any such
termination constitutes a “separation from service” as so defined.

 

-4-



--------------------------------------------------------------------------------

5.1 Death. In the event of the Executive’s death during the Term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate,
and the Company shall pay to the Executive’s designated beneficiary (or, if no
beneficiary has been designated by the Executive, to Executive’s estate) within
thirty (30) days following death (or at such earlier time as may be required by
applicable law), any Base Salary earned but unpaid through the date of such
death and any Bonus for the fiscal year preceding the year in which such
retirement or death occurs that was earned but has not yet been paid and, at the
times the Company pays its executives bonuses in accordance with its general
payroll policies, but no later than two and one half (2 1⁄2) months following
the fiscal year in which earned, an amount equal to that portion of any Bonus
earned but unpaid during the fiscal year of such death (prorated in accordance
with Section 4.2).

5.2 Disability.

5.2.1 The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder for an aggregate
of one hundred twenty (120) days during any period of three hundred sixty-five
(365) consecutive calendar days; provided, that if the Executive incurs a leave
of absence due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, the Executive, unless he earlier returns
to service (at a level of service inconsistent with a separation from service
under Section 409A) or his employment is earlier terminated, shall in all events
be deemed to have separated from service not later than by the end of the
twenty-ninth (29th) month, commencing with the commencement of such leave of
absence.

5.2.2 The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4.1 and to receive benefits in accordance with
Section 4.5, to the extent permitted by the then current terms of the applicable
benefit plans and applicable law, until the Executive becomes disabled within
the meaning of Section 409A or until the termination of his employment,
whichever shall first occur. Upon becoming so disabled, or upon such
termination, whichever shall first occur, the Company shall promptly and in all
events within thirty (30) days (or at such earlier time as may be required by
applicable law), pay to the Executive any Base Salary earned but unpaid through
the date of such eligibility or termination and any Bonus for the fiscal year
preceding the year of such eligibility or termination that was earned but
unpaid. At the times the Company pays its

 

-5-



--------------------------------------------------------------------------------

executives bonuses generally, but no later than two and one half (2  1⁄2) months
after the end of the fiscal year in which the Bonus is earned, the Company shall
pay the Executive an amount equal to that portion of any Bonus earned but unpaid
during the fiscal year of such eligibility or termination (prorated in
accordance with Section 4.2). During the eighteen (18)-month period from the
date of such disability (as determined under Section 409A), the Company shall
pay the Executive, at its regular pay periods, an amount equal to the difference
between the Base Salary and the amounts of any disability income benefits that
the Executive receives in respect of such period.

5.2.3 Except as provided in Section 5.2.2, while receiving disability income
payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Section 4.1 or
Bonus payments under Section 4.2 but shall continue to participate in benefit
plans of the Company in accordance with Section 4.4 and the terms of such plans
and applicable law, until the termination of his employment. During the eighteen
(18)-month period from the date of disability (as determined under Section 409A)
or termination, whichever shall first occur, the Company shall contribute to the
cost of the Executive’s participation in group medical plans of the Company,
provided that the Executive is entitled to continue such participation under
applicable law and plan terms.

5.2.4 If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, or for purposes of Section 409A,
the Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company to whom the Executive or his
duly appointed guardian, if any, has no reasonable objection, to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue. If such question shall
arise and the Executive shall fail to submit to such medical examination, the
Board’s determination of the issue shall be binding on the Executive.

5.3 By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) the Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of his duties to the Company or any of its Affiliates and the
continuation of such failure or negligence for a period of twenty-five (25) days
after notice to the Executive; (ii) the Executive’s willful failure to perform
(other

 

-6-



--------------------------------------------------------------------------------

than by reason of disability) any lawful and reasonable directive of the CEO;
(iii) the commission of fraud, embezzlement or theft by the Executive with
respect to the Company or any of its Affiliates; or (iv) the conviction of the
Executive of, or plea by the Executive of nolo contendere to, any felony or any
other crime involving dishonesty or moral turpitude. Anything to the contrary in
this Agreement notwithstanding, upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company and its Affiliates shall
have no further obligation or liability to the Executive hereunder, other than
for Base Salary earned but unpaid through the date of termination. Without
limiting the generality of the foregoing, the Executive shall not be entitled to
receive any Bonus amounts which have not been paid prior to the date of
termination.

5.4 By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive: (i) promptly following termination and in all events within thirty
(30) days thereof (or at such earlier time as may be required by applicable
law), any Base Salary earned but unpaid through the date of termination, plus
(ii) severance payments for a period to end twenty-four (24) months after the
termination date (the “Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal six (6) times the Executive’s monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid in accordance with the Company’s then current
payroll practices (currently biweekly payments) over the next eighteen
(18) months through the date that is twenty-four (24) months from the date of
termination, each such payment in an amount equal to the Base Salary in effect
at the time of such termination dependent on payroll practices of the Company
(i.e., 1/12th of the Base Salary, 1/24th of the Base Salary, 1/26th of Base
Salary, etc.), plus (iii) promptly following termination and in all events
within thirty (30) days thereof, any unpaid portion of any Bonus for the fiscal
year preceding the year in which such termination occurs that was earned but has
not been paid, plus (iv) at the times the Company pays its executives bonuses
generally, but no later than two and one half (2  1⁄2) months after the end of
the fiscal year in which the Bonus is earned, an amount equal to that portion of
any Bonus earned but unpaid during the fiscal year of such termination (prorated
in accordance with Section 4.2), plus (v) vested, outstanding equity grants
under the Stock Plan, in accordance with the terms thereof and any applicable
award agreements.

5.5 By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, provided that (a) the Executive provides written
notice to the Company, setting forth in reasonable detail the nature of the
condition giving rise to Good Reason, within ninety (90) days after the initial
existence of such condition, (b) the condition remains uncured by the Company
for a period of thirty (30) days following such notice and (c) the Executive
terminates his employment, if at all, not later than thirty (30) days after the
expiration of such

 

-7-



--------------------------------------------------------------------------------

cure period. The following shall constitute “Good Reason” for termination by the
Executive: (i) any material diminution in the nature and scope of the
Executive’s responsibilities, duties, authority or title; (ii) material failure
of the Company to provide the Executive the Base Salary and benefits in
accordance with the terms of Section 4 hereof; or (iii) relocation of the
Executive’s office to a location outside a fifty (50)-mile radius of the
Company’s current headquarters in Ann Arbor, Michigan. In the event of
termination in accordance with this Section 5.5, then the Company shall pay the
Executive the amounts specified in Section 5.4.

5.6 By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon ninety (90) days’ written notice to the
Company. In the event of termination of the Executive’s employment pursuant to
this Section 5.6, the CEO or the Board may elect to waive the period of notice
or any portion thereof. The Company will pay the Executive the Base Salary for
the notice period, except to the extent that the notice period is waived by the
Board. Upon the giving of notice of termination of the Executive’s employment
hereunder pursuant to this Section 5.6, the Company and its Affiliates shall
have no further obligation or liability to the Executive, other than (i) payment
to the Executive of the Base Salary for the period (or portion of such period)
indicated above, (ii) continuation of the provision of the benefits set forth in
Section 4.4 for the period (or portion of such period) indicated above,
(iii) any unpaid portion of any Bonus for the fiscal year preceding the year in
which such termination occurs that was earned but has not been paid; (iv) at the
times the Company pays its executives bonuses generally, but no later than two
and one half (2  1⁄2) months after the end of the fiscal year in which the Bonus
is earned, an amount equal to that portion of any Bonus earned but unpaid during
the fiscal year of such termination (prorated in accordance with Section 4.2),
and (v) any vested, outstanding equity grants under the Stock Plan, in
accordance with the terms thereof and any applicable award agreements. The
payments made under subsections (i) and (iii) hereof shall be made promptly
following termination and in all events within thirty (30) days thereof (or at
such earlier time as may be required by applicable law).

5.7 Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
then such employment shall be at will.

5.8 Delayed Payments for Specified Employees. Notwithstanding the foregoing
provisions of this Section 5, if the Executive is a “specified employee” as
defined in Section 409A, determined in accordance with the methodology
established by the Company as in effect on the Executive’s termination, amounts
payable hereunder on account of the Executive’s termination that would
constitute nonqualified deferred compensation for purposes of Section 409A and
that would, but for this Section 5.8, be payable within the six (6) month period
commencing with the Executive’s termination shall instead be accumulated and
paid, with interest at the applicable federal rate determined under Code
Section 7872(f)(2)(A), in a lump sum at the conclusion of such six (6)-month
period.

 

-8-



--------------------------------------------------------------------------------

  6. Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of any termination of the Executive’s employment pursuant to
Section 5 of this Agreement.

6.1 Payment in Full. Payment by the Company or its Affiliates of any Base
Salary, Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of the Company or its Affiliates, on the one hand, and
the Executive, on the other, with respect to the Stock Plan or any other equity
plan or award agreements thereunder or any other agreements to the extent said
rights or obligations therein survive termination of employment.

6.2 Termination of Benefits. If the Executive’s employment is terminated by the
Company without Cause, or if the Executive terminates employment with the
Company for Good Reason, and provided that Executive elects continuation of
health coverage pursuant to Section 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA”), the Company shall pay the
Executive or pay directly to the COBRA administrator, at the election of the
Company, an amount equal to the monthly COBRA premiums for the Severance Term;
provided, however, that such payments will cease upon the Executive’s
entitlement to other health insurance without charge. Except for medical
insurance coverage continued pursuant to Section 6.2 hereof, all other benefits
shall terminate pursuant to the terms of the applicable benefit plans based on
the date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payments to the Executive following
termination of employment. Notwithstanding the foregoing, in the event that the
Company’s payment or reimbursement under this Section 6.2 would subject the
Executive or the Company to any tax or penalty under the Patient Protection and
Affordable Care Act (as amended from time to time, the “ACA”) or Section 105(h)
of the Internal Revenue Code of 1986, as amended (“Section 105(h)”), or
applicable regulations or guidance issued under the ACA or Section 105(h), the
Executive and the Company agree to work together in good faith, consistent with
the requirements for compliance with or exemption from Section 409A, to
restructure such benefit.

6.3 Survival of Certain Provisions; Release of Claims. Provisions of this
Agreement shall survive any termination of employment if so provided herein or
if necessary or desirable fully to accomplish the purpose of other surviving
provisions, including, without limitation, the obligations of the Executive
under Sections 7 and 8 hereof. The obligation of the Company to make payments to
or on behalf of the Executive under Section 5.2, 5.4, 5.5 or 6.2 hereof (other
than any Base Salary that is earned but unpaid through the date of termination)
is expressly

 

-9-



--------------------------------------------------------------------------------

conditioned upon (a) the Executive’s continued full performance of his
obligations under Sections 7 and 8 hereof and (b) the Executive’s execution of a
timely and effective general release of claims in a form provided by the Company
at the time of termination, which general release of claims must become
effective, if at all, within sixty (60) days following termination of the
Executive’s employment. The Executive recognizes that, except as expressly
provided in Section 5.2, 5.4, 5.5 or 6.2, no compensation or benefits are earned
after termination of employment.

 

  7. Confidential Information; Intellectual Property.

7.1 Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information (as that term is defined
in Section 11.2, below); that the Executive has developed and will continue to
develop Confidential Information for the Company and its Affiliates and that the
Executive has learned and will continue to learn of Confidential Information
during the course of his employment. The Executive will comply with the policies
and procedures of the Company and its Affiliates for protecting Confidential
Information and shall never use or disclose to any Person (except as required by
applicable law or for the proper performance of his duties and responsibilities
to the Company) any Confidential Information obtained by the Executive incident
to his employment or other association with the Company or any of its
Affiliates. The Executive understands that this restriction shall continue to
apply after employment terminates, regardless of the reason for such
termination. For the avoidance of doubt, (a) nothing contained in this Agreement
limits, restricts or in any other way affects the Executive’s communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to such
governmental agency or entity and (b) the Executive will not be held criminally
or civilly liable under any federal or state trade secret law for disclosing a
trade secret (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed under seal in a lawsuit or other proceeding;
provided, however, that notwithstanding this immunity from liability, the
Executive may be held liable if he unlawfully accesses trade secrets by
unauthorized means.

7.2 Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company or any of its Affiliates and any copies, in whole or in part, thereof
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board,
the CEO or the Board’s other designee may specify, all Documents then in the
Executive’s possession or control.

 

-10-



--------------------------------------------------------------------------------

7.3 Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive shall execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company or
its Affiliates to assign the Intellectual Property to the Company (or as
otherwise directed by the Company) and to permit the Company and its Affiliates
to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company or any of its
Affiliates for time spent in complying with these obligations. All copyrightable
works that the Executive creates during his employment with the Company shall be
considered “work made for hire” and will, upon creation, be owned exclusively by
the Company.

 

8. Restricted Activities.

8.1 Agreement Not to Compete. During the Executive’s employment hereunder and
for a period of twenty-four (24) months following the date of termination
thereof, regardless of the reason for termination (the “Non-Competition
Period”), the Executive will not, directly or indirectly, own, manage, operate,
control or participate in any manner in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director,
principal, member, manager, consultant, agent or otherwise with, or have any
financial interest in, or aid or assist anyone else in the conduct of, any
business, venture or activity which competes with, any business, venture or
activity being conducted or actively being planned to be conducted by the
Company or any of its Affiliates or being conducted or known by the Executive to
be actively being planned to be conducted by a group or division of the Company
or any of its Affiliates, at or prior to the date on which the Executive’s
employment under this Agreement is terminated, in the United States or any other
geographic area where such business is being conducted or actively being planned
to be conducted at or prior to such date of termination. Notwithstanding the
foregoing, passive ownership of not more than 5% of any class of equity security
of any publicly traded corporation shall not, of itself, constitute a violation
of this Section 8.1.

8.2 Agreement Not to Solicit or Hire Employees or Solicit Franchisees or
Vendors. During employment and during the Non-Competition Period, the Executive
will not, directly or indirectly, (i) recruit or hire or otherwise seek to
induce any employees or individual independent contractors (including
franchisees) of the Company or any of the Company’s Affiliates (including any
Person who was such within the immediately preceding six (6)-month period) to
terminate his or her employment or engagement or violate any agreement with or
duty to the Company or any of the Company’s Affiliates; or (ii) solicit or
encourage any franchisee or

 

-11-



--------------------------------------------------------------------------------

vendor of the Company or of any of the Company’s Affiliates (including any
Person who was such within the immediately preceding six (6)-month period) to
terminate or diminish its relationship with any of them or to violate any
agreement with any of them, or, in the case of a franchisee, to conduct with any
Person any business or activity that such franchisee conducts or could conduct
with the Company or any of the Company’s Affiliates.

8.3 Agreement Not to Disparage. The Executive agrees that, during employment and
at all times thereafter, he will not disparage or criticize the Company, its
Affiliates, their business, their management or their products or services, and
he will not otherwise do or say anything that could disrupt the good morale of
employees of the Company or any of its Affiliates or harm the interests or
reputation of the Company or any of its Affiliates.

 

  9. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon him pursuant to Sections 7 and 8
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants or agreements contained in Sections 7 or
8 hereof, the damage to the Company and its Affiliates could be irreparable. The
Executive, therefore, agrees that the Company and its Affiliates, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants or agreements, without having to post bond.
The parties further agree that in the event that any provision of Section 7 or 8
hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of it being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

  10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or solicitation or similar covenants or
other obligations that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
any of its Affiliates any proprietary information of a third party without such
party’s consent.

 

  11. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

 

-12-



--------------------------------------------------------------------------------

11.1 Affiliates. “Affiliates” shall mean the Principal Subsidiary, Domino’s,
Inc. and all other persons and entities controlling, controlled by or under
common control with the Company, where control may be by management authority or
equity interest.

11.2 Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by the
public. Confidential Information includes without limitation such information
relating to (i) the products and services sold or offered by the Company or any
of its Affiliates (including without limitation recipes, production processes
and heating technology), (ii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iii) the
identity of the suppliers of the Company and its Affiliates, and (iv) the people
and organizations with whom the Company or any of its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received belonging to
others with any understanding, express or implied, that it would not be
disclosed.

11.3 ERISA. “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended, or any successor statute, and the rules and regulations
thereunder, and, in the case of any referenced section thereof, any successor
section thereto, collectively and as from time to time amended and in effect.

11.4 Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates or that
result from any work performed by the Executive for the Company or any of its
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates.

11.5 Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

 

  12. Withholding/Other Tax Matters. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. This Agreement shall be construed
consistent with the intent that all payment and benefits hereunder comply with
the requirements of, or the requirements for exemption from, Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to the Executive
for any failure to comply with any such requirements.

 

-13-



--------------------------------------------------------------------------------

  13. Miscellaneous.

 

  13.1 Assignment. Neither the Company nor DPLLC nor the Executive may assign
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company or
DPLLC may assign its rights and obligations under this Agreement without the
consent of the Executive to any of the Company’s Affiliates or in the event that
the Company or the Principal shall hereafter affect a reorganization,
consolidate with, or merge into, any other Person or transfer all or
substantially all of its properties or assets to any other Person, in which
event such other Person shall be deemed the “Company” or the “Principal
Subsidiary” hereunder, as applicable, for all purposes of this Agreement;
provided, further, that nothing contained herein shall be construed to place any
limitation or restriction on the transfer of the Company’s common stock in
addition to any restrictions set forth in any stockholder agreement applicable
to the holders of such shares. This Agreement shall inure to the benefit of and
be binding upon the Company, the Principal Subsidiary and the Executive, and
their respective successors, executors, administrators, representatives, heirs
and permitted assigns.

13.2 Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

13.3 Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company and the Principal Subsidiary.

13.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to:
Russell J.

 

-14-



--------------------------------------------------------------------------------

Weiner, at his most recent address on file with the Company, with a copy to
Margaret A. Hunter, Dykema Gossett PLLC, 39577 Woodward Avenue, Suite 300,
Bloomfield Hills, MI 48304 and (ii) in the case of the Company, to the attention
of Chief Executive Officer, at 30 Frank Lloyd Wright Drive, Ann Arbor,
Michigan 48106, or to such other address as either party may specify by notice
to the other actually received.

13.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, its
Affiliates or any of their predecessors, with respect to the terms and
conditions of the Executive’s employment, including without limitation, as of
the Effective Date, the Employment Agreement by and between the Executive and
the Principal Subsidiary, dated as of September 2, 2008 (as amended from time to
time, the “Prior Agreement”). Notwithstanding the foregoing, (i) the Prior
Agreement will continue in full force and effect until the Effective Date and
(ii) nothing contained in this Agreement will limit or supersede any prior
effective assignment of intellectual property rights by the Executive to the
Company or any of its Affiliates, under the Prior Agreement or otherwise. For
the avoidance of doubt, the Executive hereby acknowledges and agrees that the
termination of the Prior Agreement on the Effective Date will not constitute a
termination of employment thereunder or entitle the Executive to any severance
or other termination-related pay or benefits.

13.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

13.7 Joint and Several Liability. The Company and the Principal Subsidiary shall
be jointly and severally liable for all payment obligations of the Company
pursuant to this Agreement.

13.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

13.9 Consent to Jurisdiction. Each of the Company, the Principal Subsidiary and
the Executive, evidenced by the execution hereof, (i) hereby irrevocably submits
to the exclusive jurisdiction of the state courts of the State of Michigan for
the purpose of any claim or action arising out of or based upon this Agreement
or relating to the subject matter hereof and (ii) hereby waives, to the extent
not prohibited by applicable law, and agrees not to assert by way of motion, as
a defense or otherwise, in any such claim or action, any claim that it or he is
not subject personally to the jurisdiction of the above-named courts, that its
or his property is exempt or immune from attachment or execution, that any such

 

-15-



--------------------------------------------------------------------------------

proceeding brought in the above-named courts is improper, or that this Agreement
or the subject matter hereof may not be enforced in or by such court. Each of
the Company, the Principal Subsidiary and the Executive hereby consents to
service of process in any such proceeding in any manner permitted by Michigan
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 13.4 hereof is
reasonably calculated to give actual notice.

[Signature page immediately follows.]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Principal Subsidiary by their respective duly authorized representatives, and by
the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:  

/s/ David A. Brandon

    Name:   David A. Brandon     Title:   Chairman of the Board of Directors
PRINCIPAL SUBSIDIARY:     DOMINO’S PIZZA LLC     By:  

/s/ J. Patrick Doyle

    Name:   J. Patrick Doyle     Title:   Chief Executive Officer THE EXECUTIVE:
   

/s/ Russell J. Weiner

    Name: Russell J. Weiner

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

 

  •   Board of Directors, The Clorox Company

 

  •   Cornell College of Arts & Sciences Advisory Council

 

  •   ALSAC/St Jude Research Hospital – CEO’s Professional Advisory Board

 

-18-



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK AWARD AGREEMENT

 

-19-



--------------------------------------------------------------------------------

EXHIBIT C

D&O INSURANCE AND PERSONAL LIABILITY PROTECTION

The Company shall provide the Executive with the coverage described in this
Exhibit C or such other coverage as the Company shall from time to time select
that shall be not substantially less favorable to the Executive than the
coverage described herein.

 

-20-